WADDILL, Commissioner.
Winnie White was granted a divorce from Clarence White. She was awarded alimony in the sum of $400 and was allowed $341.20 as full settlement of their business affairs. Clarence appeals and Winnie cross-appeals.
The learned Chancellor, The Honorable John B. Rodes, filed a written opinion which accurately and fully sets forth the essential facts in the controversy and his cogent reasons for granting the divorce, alimony and the property settlement. No useful purpose could be served in discussing the evidence in this opinion. It will suffice to say that the evidence was sufficient to justify the Chancellor’s granting the wife a divorce. It follows that she is entitled to alimony as a matter of law. Hardman v. Hardman, 308 Ky. 284, 214 S.W.2d 391; Griffin v. Griffin, 1S4 Ky. 766, 159 S.W. 597. The amount of alimony to be allowed is a matter that is within the sound discretion of the Chancellor. The facts and circumstances in this case show no abuse of discretion. Also, the sum allowed the wife as full settlement of their business relations appears to be equitable.
Judgment affirmed on appeal and on cross-appeal.